       Case 1:20-cv-00298-LY-AWA Document 96 Filed 02/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


DR. JEROME CORSI, et al                           §
                                                  §
V.                                                §           1-20-CV-298-LY
                                                  §
INFOWARS, LLC, et al.                             §

                                              ORDER

       Before the Court are Defendant Roger Stone’s Motion to Stay Discovery, Quash Plaintiffs’

Deposition Notices, and for Protective Order (Dkt. No. 93), Defendant Free Speech Systems, LLC’s

Opposed Motion for Protective Order (Dkt. No. 94), and Defendant David Jones’ Motion to Stay

Discovery and for Protective Order (Dkt. No. 95). The District Court referred the above motions to

the undersigned for resolution pursuant to 28 U.S.C. § 636(b)(1)(A), FED. R. CIV. P. 72, and Rule 1(c)

of Appendix C of the Local Rules.

       Having considered the motions, the Court hereby GRANTS the motions in part and

QUASHES the depositions set for February 24, 25, and 26 (Dkt. Nos. 93, 94, 95). The Court

ORDERS the parties to appear on Tuesday, March 23, 2021, at 3:00 p.m. for a hearing on the

motions to stay discovery in this case. The Court FURTHER ORDERS that no further discovery

shall take place in this matter until the hearing on March 23, 2021.



       SIGNED this 23rd day of February, 2021.


                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE
Case 1:20-cv-00298-LY-AWA Document 96 Filed 02/23/21 Page 2 of 2




                               2
